The Chief Justice:
The statute (Gomp. L. §5113) .is imperative that the jury in their verdict, or the Court on plea of guilty, shall determine the degree of the crime. The judgment must be reversed.*

See the following authorities cited in the brief of counsel for plaintiff in error: People v. Potter, 5 Mich. l; Dick ®. State» 8 O, S, R. 89; Parks -y. State, Ibid. 101; Jolmson ¶. State, 17 Ala. 618; Kirby n. State, 7 Yerg. 259; dobia v. State, 16 Ala, 781; jState v. Dowd, 19 dorm. 889; McGee u State, 8 Mo. 495; State v. Upton, 20 Mo, 897; Mcdarvley v. Urvited States, 1 Morris 486.